Citation Nr: 1536553	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-12 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected right patellar tendonitis from July 31, 2006 to July 23, 2012, and in excess of a 10 percent rating since July 24, 2012.

2.  Entitlement to an initial compensable rating for a service-connected right hamstring disability from July 31, 2006 to July 28, 2014, and in excess of a 40 percent rating since July 29, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from January 2003 to January 2005.  He also served as a member of a reserve component, which included periods of active duty for training from June 1983 to August 1983, and in April 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for right patellar tendonitis and hamstring strain, and assigned an initial noncompensable disability rating.  The Veteran appealed the initial rating in this decision and the matters are now before the Board.  

This case was previously before the Board in July 2012 and June 2014, at which times the Board remanded the matters for additional evidentiary and procedural development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its July 2012 and June 2014 remand orders, and that it may, therefore, proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran was previously rated for his right hamstring disability and patellar tendonitis disability symptoms under one hyphenated diagnostic code, i.e., 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5260 (2014).  However, subsequent evidentiary development has necessitated that these symptoms be differentiated into two distinct diagnostic codes to more accurately rate the Veteran's right leg disability symptoms.  Thus, the Board has characterized the issues on appeal as they are shown above.  


FINDINGS OF FACT

1.  The Veteran's right patellar tendonitis symptoms have manifested as motion limitation of flexion greater than 60 degrees and extension that is less than 5 degrees, but has exhibited pain, weakness, tiredness, and fatigue for the entire time period on appeal.  However, his right patellar tendonitis and right knee have not exhibited symptoms of ankylosis, impairment of the knee due to recurrent subluxation or lateral instability, symptomatic removal of the semilunar cartilage, malunion or nonunion of the tibia or the fibula, genu recurvatum, or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion. 

2.  Affording the Veteran the benefit of the doubt, throughout the entire rating period, his right hamstring disability, to include a tear of the long head bicep femoris, has been productive of pain, loss of power, weakness, lowered threshold fatigue, atrophy, and frequent muscle spasms/cramps resulting in sleep disturbance.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but not higher, for right patellar tendonitis from July 31, 2006 to July 23, 2012 have been met, but the criteria for an evaluation in excess of 10 percent since July 24, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2014).  

2.  The criteria for a rating of 40 percent, but not higher, for a right hamstring disability from July 31, 2006 to July 28, 2014 have been met, but the criteria for an evaluation in excess of 40 percent since July 29, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.56, 4.73, DC 5313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings, Generally

The Veteran is seeking increased ratings for his service-connected right patellar tendonitis and hamstring disabilities.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the date he was granted service connection for these disabilities in July 2006.  See Francisco, 7 Vet. App. 55; see also Hart, 21 Vet. App. 505.  

The present appeal involves disabilities of the musculoskeletal system and muscle groups.  The Veteran currently has a 10 percent disability rating under DC 5260 based on limitation of motion (flexion) of the right knee, and a 40 percent disability rating under DC 5313 based on impairment of Muscle Group XIII.

Right Patellar Tendonitis

The Veteran's right patellar tendonitis disability can be rated under various diagnostic codes located in 38 C.F.R. § 4.71a.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

DC 5260 provides ratings based on limitation of flexion of the leg, where flexion limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).  DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

Several lay statements were associated with the Veteran's claims file in November 2006 in connection with a service connection claim for chronic right knee pain.  A fellow service member indicated that the Veteran's right knee gave him trouble during his active duty service from January 2003 to January 2005.  Likewise, a physician's assistant stated that he had a diagnosis of arthritis for his right knee and that he was taking several arthritis pain medications that helped alleviate his right knee pain on a temporary basis.  Moreover, his wife recounted instances where he had pain in his leg.  

Furthermore, the Veteran endorsed chronic knee pain since twisting his right knee in June 2003, and he stated that he believes he has arthritis in this knee.  In another statement from November 2006, he again indicated that his right knee symptoms have continued since service, and that they include arthritis and periodic swelling.  In connection with these statements, the Veteran submitted illustrations from a doctor showing the type of knee exercises he is required to perform to alleviate his symptoms.  

In March 2007, the Veteran was afforded a VA examination for his right leg symptoms during which the examiner reviewed his claims file, took down his self-reported symptoms and history, and performed an in-person examination.  The Veteran reported the removal of a cyst from above his right knee, and he noted intermittent pain, stiffness, and swelling within the knee joint.  He stated that he occasionally took over-the-counter medication, but that he did not seek any treatment for these symptoms.  He reported flare-ups that occurred at least once a week, and that his aggravating factors included prolonged physical activity but that rest and relaxation alleviate his symptoms.  He also stated that this right knee disability slowed him down.  

The examiner indicated that the Veteran's claims file showed a diagnosis of patellar tendonitis in the right knee and that he was prescribed a brace in July 2003.  Upon physical examination, his right knee joint was essentially within normal limits both actively and passively with flexion of 150 degrees and extension of zero degrees.  The examiner noted that there was no additional limitation in the range of motion on repetitive testing due to weakness or fatigue, or lack of endurance or incoordination in the right knee.  Additionally, there was no evidence of edema, effusion, swelling, redness, heat, erythema, abnormal movement, ankylosis, or guarding in the right knee joint.  The anterior drawer and McMurray's tests were negative.  Moreover, a right knee radiograph showed nonspecific prepatellar soft tissue swelling, trace joint effusion, and no significant osteoarthritic changes.  

In a September 2007 notice of disagreement, the Veteran again endorsed symptoms of knee pain.  He stated that during work, his right leg gets tense, painful, and he is unable to sit or relax approximately two times a week.  He stated that these symptoms affected his job performance.  In an April 2009 statement in support of his claim, the Veteran again indicated that he has arthritis, and he stated that following an eight hour or more period of standing, his right leg shows a great deal of limitation of motion, weakness, fatigue, and lack of endurance.  In a January 2013 statement, he stated that he had suffered pain and immobility in his right leg for 13 years.  He again stated that these symptoms affect his job by requiring him to take frequent breaks and they prevent him from working extra hours.  The Veteran's representative made similar contentions and endorsed similar symptoms in December 2010, May 2012, May 2014, and June 2015 statements. 

In a March 2009 primary care physician note, all of his extremities were noted to be without abnormalities, and his gait and station were within normal limits.  

Following a Board remand, the Veteran was afforded another VA examination in July 2012 during which the examiner took down his symptoms, reviewed his claims file, and performed an in-person examination before confirming his diagnosis of patellar tendonitis.  The examiner noted that he did not have any current significant problems or complaints regarding this injury and that flare-ups do not impact the function of his right knee and lower leg.  Range of motion testing revealed right knee flexion of 140 or greater, and zero degrees or any degree of hyperextension of this extremity.  Moreover, repetitive-use testing after three repetitions revealed the same results with no additional limitation in range of motion or functional loss or impairment.  The examiner reported that he did not have tenderness or pain to palpation for joint line or soft tissues in either knee.  Muscle strength testing and joint stability tests revealed normal results as well, and he did not have shin splints, meniscal disorders, scars, or knee joint surgeries.  He also did not require the use of assistive devices for locomotion.  An x-ray showed no significant degenerative changes in this knee.  The examiner noted that his right knee and lower leg disability did not impact his ability to work.  

A December 2012 VA physical medicine rehab note showed that the Veteran's right knee flexion was 138 degrees.  His functional problems were noted as intermittent pain it the right posterior thigh and knee, and decreased right knee flexion range of motion. 

Following another Board remand directive, the Veteran was afforded another VA examination in July 2014 during which the examiner reviewed his claims file, performed an in-person examination, and took down his symptoms and history.  His right patellar tendinitis diagnosis was again confirmed.  He stated that he has had no interval changes in symptoms or treatment since his last VA examination in July 2012.  He indicated that flare-ups do not impact the function of his knee or lower leg.  He also reported an occasional ache at the patellar area and that he underwent physical therapy recently.  He stated that he currently performs home stretching exercises for his right knee and right hamstring disabilities.  

Upon physical examination, his right knee flexion was 140 degrees or greater with no objective evidence of painful motion, and his right knee extension was zero degrees or any degree of hyperextension with no objective evidence of painful motion.  Repetitive-use testing after three repetitions revealed the same results with no additional limitation in range of motion or functional loss or impairment.  The examiner reported that he did not have tenderness or pain to palpation for joint line or soft tissues in either knee.  Muscle strength testing and joint stability tests revealed normal results as well, and he did not have shin splints, meniscal disorders, scars, subluxation/dislocation, or knee joint surgeries.  He also did not require the use of assistive devices for locomotion.  The examiner noted that there was no patellar tendon swelling, tenderness, or dislocation, and indicated that the tendon is functional.  The examiner also noted that his right knee and lower leg disability did not impact his ability to work.  

Based on the foregoing, the Board finds that the Veteran's right patellar tendonitis symptoms have manifested as motion limitation of flexion greater than 60 degrees and extension that is less than 5 degrees, but has exhibited pain, weakness, tiredness, and fatigue for the entire time period on appeal.   In particular, he has consistently indicated the presence of these symptoms since his filing of the service connection claim in 2006.  Moreover, while his range of motion testing during the previous VA examinations does not show a compensable rating pursuant to DC 5260, the Board concludes that the Veteran's symptoms of pain, weakness, fatigue, and tiredness result in functional loss; thus, the right knee disability should afforded a compensable rating.  Thus, his symptoms pursuant to DC 5260 warrant a rating of 10 percent for the entire time on appeal.  A higher evaluation of 20 percent disabling is not warranted in this case because the Veteran's right patellar tendonitis has not resulted in flexion that is functionally limited to 30 degrees or less at any time.  

The Board has also specifically considered whether separate evaluations are warranted for arthritis, limitation of extension, or instability.  Assigning separate ratings under DC 5003 (degenerative arthritis) and DC 5260 would constitute pyramiding, as these diagnostic codes overlap with respect to limitation of motion, including limitation of motion caused by pain.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Furthermore, the rating criteria under DC 5003 specifically directs that degenerative arthritis be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, here, DC 5260.  See 38 C.F.R. § 4.71a.  Here, the Veteran is currently in receipt of a 10 percent rating under DC 5260 for limitation of flexion of his right knee and leg; thus, DC 5003 would not allow for a higher rating than the 10 percent disability rating currently assigned under DC 5260.  

Moreover, while VA General Counsel has interpreted that separate ratings may be assigned under DC 5260 and 5261 for disability of the same joint where there is both compensable limitation of flexion and extension, the Board notes that the evidence of record does not show extension of 5 degrees or greater' thus, a separate rating for limitation of extension is not warranted in this case.  See VAOPGCPREC 9-2004.

Likewise, in addition to amounting to pyramiding, DC 5256 is inapplicable in this case because the medical and lay evidence of record does not show that the Veteran has ankylosis in his right knee.  Moreover, there is no indication in the claims file that the Veteran is symptomatic due to semilunar cartilage removal (DC 5259), or that dislocated semilunar cartilage in the right knee was causing frequent episodes of locking, pain, and effusion in the joint (DC 5258).  Additionally, DC 5262 does not apply in the Veteran's case as the evidence does not demonstrate impairment of the tibia or fibula, specifically malunion or nonunion.  Likewise, on several occasions, range of motion testing revealed full extension to 0 degrees and did not indicate the presence of any objective hyperextension.  As the evidence in the record does not reflect that the Veteran has genu recurvatum, DC 5263 does not apply to his right patellar tendonitis disability.   

Lastly, while separate ratings for DC 5260 and 5257 (impairment of the knee due to recurrent subluxation or lateral instability) would not amount to pyramiding in this case, review of the evidence of record indicates that there is no instability or subluxation associated with the Veteran's right knee and leg.  See VAOPGCPREC 23-97, 9-98.  

Accordingly, the Board concludes that the Veteran's right patellar tendonitis disability has been 10 percent disabling, but not higher, throughout the entire rating period on appeal under DC 5260.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Right Hamstring Disability

The Veteran also seeks an increased rating for his service-connected hamstring disability.  

In a November 2014 rating decision, the Veteran's right hamstring disability (classified as a right tear long head bicep femoris) was assigned a separate 40 percent disability rating, effective July 29, 2014, the date of his latest VA examination for this disability.  His right hamstring disability is rated under 38 C.F.R. § 4.73, DC 5313, which provides evaluations for a disability of Muscle Group XIII.  The functions of these muscles are as follows: extension of hip and flexion of knee; outward and inward rotation of flexed knee; and acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  The muscle group includes the posterior thigh group, hamstring complex of 2-joint muscles: (1) biceps femoris; (2) semimembranosus; and (3) semitendinosus.  See 38 C.F.R. § 4.73, DC 5313. 

The Veteran's current 40 percent rating is based on a severe injury to the muscle group.  For DC 5313, a slight injury warrants a noncompensable (zero) rating, a moderate injury warrants a 10 percent rating, a moderately severe injury warrants a 30 percent rating, and a severe injury warrants a 40 percent rating.  Id.  Evaluation of muscle injuries as moderately severe or severe is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  To that end, application of 38 C.F.R. § 4.56(d) necessitates consideration of the totality-of-the-circumstances, and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006) (citing Robertson v. Brown, 5 Vet. App. 70 (1993).

Relevant to the Veteran's claim, a severe disability of the muscles, is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  38 C.F.R. § 4.56(d).   

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  38 C.F.R. § 4.56.

Initially, the Board notes that separate ratings under DC 5260 and DC 5313 are permitted as they do not amount to unlawful pyramiding.  See 38 C.F.R. § 4.14.  In particular, DC 5260 rates the Veteran's right patellar tendonitis symptoms based on flexion of the knee.  DC 5313, however, contemplates the effect his hamstring disability has on the group of muscles, which, although located close to the knee, also affect the functionality of the hip and surrounding muscles.  Thus, the Board finds that the symptomatology of these two disabilities do not overlap and are not duplicative.  Id.; see Esteban, 6 Vet. App. at 261-62.  

In connection with his service connection claim for chronic right hamstring pain, the Veteran submitted several lay statements.  In a November 2006 statement, he stated that he had trouble with muscle cramping and tightening after a strenuous day no matter how much stretching he does to relieve symptoms.  He also stated that he gets woken up in the night by severe pain due to cramps.  In another statement from that month, a physician's assistant indicated that he had difficulty with his right hamstring tightening up at night after he performed a strenuous day of work.  Likewise, the Veteran's wife stated that she has first-hand knowledge of the Veteran's leg cramps waking him and her at least twice a week.  She reported that she massages his right leg muscles in order to alleviate his symptoms.  In connection with these statements, the Veteran submitted illustrations from a medical professional showing the type of muscle exercises he is required to perform to alleviate his symptoms.  

In March 2007, the Veteran was afforded a VA examination for his right leg symptoms during which the examiner reviewed his claims file, took down his self-reported symptoms and history, and performed an in-person examination.  The Veteran reported a history of an injury to the right hamstring muscle around 1998 when he pulled muscle while running.  He noted intermittent pain rated over ten out of a possible ten within the right hamstring, which woke him from sleep.  He also reported an inability to walk when he has a flare-up of this disability.  Upon physical examination, the examiner stated that he had normal muscle strength in the right quadriceps and hamstring muscle groups at a 4+/5 (less than normal strength) reading bilaterally.  She stated that there was tenderness to palpation over the right hamstring muscle group.  Her assessment was that the Veteran had evidence of a strain to the right hamstring muscle.  

In a September 2007 notice of disagreement, the Veteran endorsed symptoms of muscle spasms, pain, and discomfort for this disability.  He stated his belief that his right hamstring was not properly evaluated by medical professionals.  He stated that after working long hours he has muscle spasms in this area.  He wakes up in the middle of the night with excruciating pain, which take up to an hour and a half to subside.  During work, his right leg gets tense, painful, and he is unable to sit or relax approximately two times a week.  He stated that these symptoms affected his job performance.  

In an April 2009 statement in support of his claim, the Veteran reported symptoms of a big, tight, painful knot in his right leg.  He stated that after eight hours of standing, his right leg exhibits limitation of weakness, fatigue, and lack of endurance.  His right hamstring becomes very warm and swollen, and muscle strength testing in the right quadriceps and hamstring muscle group would probably show bilateral readings of 1/5 (visible muscle movement, but no joint movement), with tenderness to palpation of the hamstring muscle group.  He again endorsed symptoms of painful muscle spasms in the right hamstring, as well as tightening of the muscles in that area and immobility, which was due to prolonged standing at his work.  He contended that he has to take a break for up to an hour and a half from work activities due to severe pain from this disability.  He endorsed similar symptoms, including muscle spasms, severe pain, discomfort, frequent waking, inability to stand for periods of time, and lack of mobility, in a January 2013 statement in support of his claim.  The Veteran's representative made similar contentions and endorsed similar symptoms in December 2010 and May 2014 statements. 

The Veteran was afforded another VA examination in July 2012 during which the examiner took down his symptoms, reviewed his claims file, and performed an in-person examination before confirming his diagnosis of strain of the right hamstring muscles.  He was noted as having an injury to Muscle Group XIII, the biceps femoris, semimembranosus, and semitendinosus, which affected the function and flexion of his knee.  He did not have any scars associated with this muscle injury, and the examiner noted that this muscle injury did not affect his muscle substance or function.  His muscle strength testing revealed normal strength for Muscle Group XIII, and he did not have any muscle atrophy.  Furthermore, he did not require the use of assistive devices for locomotion, and the examiner noted that this muscle injury did not impact his ability to work.  No diagnostic testing was performed during this examination for his hamstring disability.  

The Board notes that several VA medical records from this time, including multiple physical therapy records, contradict the findings in the July 2012 VA examination report.  In particular, in a September 2012 VA rehabilitation consultation note, the Veteran complained of right upper hamstring pain.  He indicated that he suffered this injury approximately eight years prior, and that since then he has had pain the medial, middle portion of his semitendinosus/semimembranosus.  This pain was exacerbated by prolonged standing and relieved to a certain degree by ibuprofen.  He denied the presence of radiating pain and weakness, and he requested that a magnetic resonance imaging (MRI) scan be performed.  An October 2012 MRI report of the upper leg showed fatty infiltration of the atrophic long head of the biceps femoris and that the proximal portion of the muscle is torn.  Several October 2012 VA physical therapy notes confirm these findings and show that the Veteran was treated for right hamstring symptoms.  

Similarly, a July 2014 VA primary physician note showed that he complained of muscle cramps, and the doctor indicated that the October 2012 MRI showed a proximal tear of the long head of biceps femoris with atrophy and fatty replacement.  Upon examination, the Veteran's post right thigh was tender.  

In July 2014, the Veteran was afforded another VA examination for his right hamstring disability during which the examiner reviewed his claims file, performed an in-person examination, and took down his symptoms and history.  The examiner noted that the Veteran's right tear long head biceps femoris occurred in approximately 1999.  His medical history showed that since his last VA examination in July 2012, he had participated in physical therapy and he was prescribed a transcutaneous electrical nerve stimulation (TENS) unit due to his ongoing problems with discomfort and tightness in his right hamstring.  The Veteran reported symptoms of cramping after standing for eight to twelve hours or after cutting grass.  He stated that he worked full-time in a sedentary position with an airline company, and he indicated that he did not have any physical restrictions at work.  He performs stretching exercises at home, which were prescribed to him by a physical therapist.  The examiner referenced the October 2012 MRI which showed a remote hamstring tear.  

Upon examination, the VA examiner noted that the Veteran's muscle injury affected muscle substance or function with visible or measurable atrophy in the right thigh.  Comparison of his normal side and atrophied side revealed that this normal side was 53.5 centimeters and his atrophied side was 52.5 centimeters.  However, his muscle strength testing revealed normal strength, and he did not require the use of assistive devices for locomotion.  After referencing an October 2012 VA physical therapy note, which analyzed the October 2012 MRI report and noted that the Veteran had stable pain in the right leg, the examiner concluded that his right hamstring disability did not impact his ability to work.  

The Board finds that throughout the entire rating period, the Veteran's right hamstring disability, to include a tear of the long head bicep femoris, has been productive of pain, weakness, lowered threshold fatigue, atrophy, and frequent muscle spasms/cramps resulting in sleep disturbance.  The Board finds the Veteran's consistent statements regarding his symptomatology since service to be highly probative regarding the severity of the right hamstring disability.  The Veteran is permitted to describe symptoms such as pain, weakness, muscle spasms and cramps as these symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Moreover, the Veteran's right hamstring disability was reevaluated as severe, or 40 percent disabling, following the VA examination in July 2014.  This examination referenced an October 2012 MRI, which showed a tear in a muscle in the Muscle Group XIII, and determined that there was atrophy to this muscle group; however, the record indicates that these symptoms were present prior to the medical evidence illustrating them, and in fact, the record supports the conclusion that they were present for the entire period on appeal.  In particular, the Veteran has routinely and consistently reported the same type of symptoms in his right hamstring area, and there is no indication that an interceding event, disease, or injury had worsened this disability since the Veteran was service connected for it.  Thus, affording the Veteran the benefit of the doubt, these symptoms have resulted in severe Muscle Group XIII symptoms warranting a 40 percent rating since July 31, 2006 under DC 5313.  However, the Board notes that a 40 percent rating is the maximum rating allowed for this diagnostic code pursuant to the rating criteria, and thus, an evaluation in excess of 40 percent for the Veteran's right hamstring disability is not possible for any time period on appeal.  

Accordingly, after affording the Veteran the benefit of the doubt, the Board concludes that his right hamstring disability, to include a tear of the long head bicep femoris, has been 40 percent disabling, but not higher, throughout the entire rating period on appeal under DC 5313.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7. 

Extraschedular Considerations

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted for the Veteran's right patellar tendonitis and right hamstring disabilities.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess his disability level and symptomatology.  The criteria rate his right patellar tendonitis disability on the basis of limitation of motion, to include as due to pain, weakness, effusion, locking, stability, fatigue, and impairment; thus, the demonstrated manifestations-namely limitation of motion, pain, weakness, and fatigue-are contemplated by the provisions of the rating schedule, and the VA examiners addressed the DeLuca factors during the examinations using repetitive testing and the impact the Veteran's symptoms have on his employment.  Likewise, the criteria rate his right hamstring disability on the basis of the extent and type of the initial wound combined with evidence of disabling residuals; thus, the demonstrated manifestations - namely pain, muscle atrophy, fatigue, and muscle spasms and cramps - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's right patellar tendonitis and right hamstring disability and referral for consideration of extra-schedular evaluations is not warranted.

Moreover, the Board acknowledges that the Veteran is also service-connected for cervical and lumbar spine disabilities, which are each rated as 10 percent disabling.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular rating is not warranted.  

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability (TDIU) has been raised.  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.   

The Board acknowledges the Veteran's contentions in several lay statements in support of his claim that his right leg symptoms affect his ability to stand for long periods of time, that he has to take breaks at work, and that he is unable to work extra hours.  However, the Veteran has not contended, and the record as a whole does not indicate that he is unable to maintain substantial employment due solely to his service-connected disabilities.  In fact, in numerous statements to VA and to medical professionals, including the July 2014 VA examiner, the Veteran stated that he was employed full-time.  Thus, the Board finds that consideration for a TDIU is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in September 2006 in connection to his service connection claim, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, as it pertains to the claim for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).     

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, as well as records of VA treatment.  The duty to assist was further satisfied by VA examinations in March 2007, July 2012, and July 2014, during which examiners conducted examinations of the Veteran, reviewed the pertinent records, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the matters on appeal in June 2014 for additional development, including obtaining outstanding VA treatment records, affording the Veteran an opportunity to submit lay and medical evidence, scheduling him for VA examinations for his right leg symptoms, and issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, VA associated all outstanding VA records with his claims file, sent him a letter in July 2014 requesting that he submit any additional lay or medical evidence for the claims on appeal, conducted VA examinations in July 2014, and issued an SSOC in November 2014.  Therefore, the Board finds that there has been substantial compliance with its June 2014 remand directives, and the Board has properly proceeded with the foregoing decision on these matters.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

Entitlement to an evaluation of 10 percent, but not higher, for service-connected right patellar tendonitis from July 31, 2006 to July 23, 2012 is granted, but an evaluation in excess of 10 percent since July 24, 2012 is denied.

Entitlement to an evaluation of 40 percent, but not higher, for a service-connected right hamstring disability from July 31, 2006 to July 28, 2014 is granted, but an evaluation in excess of 40 percent since July 29, 2014 is denied.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


